DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/4/2020 & 12/10/2020 have been entered.
 
Election/Restrictions
Applicant’s election of Group II in the reply filed on 6/14/2018 remains acknowledged. 
Applicant’s election of: 
(iii-a) cognitive impairment in Parkinson’s disease; and
(ii-a) treatment,
in the reply filed on 6/14/2018 remains acknowledged. 
Claim 31 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without6/14/2018.
Independent claim 28 was previously amended to exclude the elected patient population under (iii-a), and the examined treatment of dementia due to Parkinson’s disease; accordingly, examination was shifted to currently recited treatment of dementia due to Lewy body disease. 

Response to Arguments
The Examiner notes that the submission with the RCE request of 11/4/2020 does not include any arguments, but provides copies of documents previously argued about with an Information Disclosure Statement.  The Declaration of Dr. Yamada, filed 12/10/2020 has been considered, but is not persuasive to overcome the obviousness rejection, as discussed below.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (US 2012/0101101 A1; 2012; filed 2010; IDS reference), in view of Koichi et al. (“Dementia of Parkinson’s disease and dementia of the small body, and Alzheimer’s disease”; 2009; Frontiers in Parkinson Disease; 2(3): 30-35; IDS 2/27/2020 reference Cite No. 2).
Uesaka teaches Parkinson’s disease is a brain disease, and which can cause secondary symptoms including the amended dementia [0002] (i.e., dementia due to Parkinson’s disease).


    PNG
    media_image1.png
    263
    524
    media_image1.png
    Greyscale

i.e., the instant claimed compound of formula (I) (this compound is also depicted at (26) on p. 8, and at (54) on p. 16).  An agent for Applicant elected treatment of Parkinson’s disease comprising (a) a thiazole derivative represented by formula (I) ((21) on p. 8):

    PNG
    media_image2.png
    232
    520
    media_image2.png
    Greyscale

The agent of any one of (21)-(26) for administering (a) ((27), at p. 10).  The agent of any one of (21)-(27) wherein the Parkinson’s disease is that in an advanced stage ((28) on p. 10).  

At (49), a method of treating Parkinson’s disease comprising administering an effective amount of a thiazole derivative represented by the formula (I) (p. 15).  At (54), The method of (49), wherein the thiazole derivative represented by the formula (I) is a compound represented by any of formulas (IA)-(IAA), which includes (IC) (p. 16).  At (55), The method of any one of (49)-(54) wherein the Parkinson’s disease is that in an advanced stage (p. 18).
The administration of an effective amount of (IC) to treat a patient with Parkinson’s disease, having the claimed dementia secondary symptom [taught at 0002] is construed as administration of an effective amount of (I) (i.e., the same compound as (IC) of Uesaka to a patient with dementia due to Parkinson’s disease.
While Uesaka teaches administering (IC), the instant recited compound of formula (I), in treatment of Parkinson’s disease, which includes dementia, Uesaka does not explicitly teach Lewy body disease.
Koichi teaches (English translation provided) Parkinson's disease (PD) has traditionally been regarded as a disease that does not cause severe cognitive impairment. However, the frequency of dementia in PD is now reported to be 20 to 30% in the clinical cases and 50% in the autopsy cases. Clinically, those who develop PD and show dementia several years later are referred to as ""Parkinson's disease with dementia (PDD)", and those with dementia that occur before or almost at the same time 
Koichi establishes that PDD (taught by Uesaka) has a pathological feature of numerous Lewy bodies in the central nervous system; i.e., suggesting PDD is “due to Lewy body disease”.  Additionally, PDD is under the umbrella of “Lewy body disease”. Thus, Koichi is taken as evidentiary that the patient population taught with Parkinson’s disease with dementia has involvement of (is due to) Lewy body disease.  Accordingly, compound (IC) being administered to this patient population renders obvious claim 28

Further, the difficulty to distinguish between PDD and DLB documents that therapy known to be useful for PDD would also reasonably have been expected to provide a similar benefit in therapy of the recited DLB.  Thus, it alternately would have been obvious to extend the treatment of PDD using (IC) to overlapping patient population, i.e., with the recited dementia due to Lewy body disease.

Applicant previously argued (9/8/202), with based on documents that had not been provided.  Arguments based on documents provided with the IDS are addressed.
Regarding Walker, this document has a 2019 date, and would not have been considered by the skilled artisan at the time of effective filing, as previously indicated.  To the Examiner’s understanding, differentiation between PDD and DLB based on Walker appears to be a later development.  The Examiner does not dispute differences between PD, PDD and DLB were known (some are discussed by Koichi).  
The Examiner concedes differences in striatal α-syn being increased in PDD relative to DLB, based in Tsuboi cited.  
Citations to Hepp are not relevant, as this citation is to art published after the effective filing date.
The Examiner notes that one sentence of Aricept about PLD does not establish that Aricept has no efficacy in PDD (it is only silent about PDD). 
Dubois has been considered.  While ADAS-cog mean changes did not rise to a level of statistical significance (the study did not achieve its predefined primary end points), Dubois states that it provides evidence suggesting that donepezil can improve cognition, executive function, and global status in PDD (abstract).  Thus, in conflict with the argued characterization (the allegation that “Aricept tablets were established not to be effective for treating PDD”), donepezil is suggested to have benefits in PDD (e.g., cognition improvement).  This agrees more with the characterization that PD, PDD and DLB are three related diseases on a continuum spectrum, in agreement to what is taught by Koichi (and Burn, see below); thus, a therapy for PD and PDD would have been obvious to explore for DLB.  Furthermore, it is noted that a skilled artisan would 
Regarding differences in Badarny and Goldman, the Examiner does not dispute differences in responsiveness to dopaminergic medications (e.g., ropinirole).  The Examiner does not agree with the characterization that “ropinirole cannot be used for dementia with Lewy bodies, due to concern of psychiatric symptoms as a side effect.”  Goldman does not say this; Goldman weighs likelihood of benefit to prevalence of side effects, and discourages use of dopaminergic meds.  Again, these differences are more consistent with the characterization that PD, DPP and DLM are related Lewy body diseases, in a continuum spectrum.  As discussed below, Burn discusses an alternate dopaminergic active compound, showing some differences; however, Burn explicitly suggests adenosine A2A receptor antagonists, known for PD treatment, being explored for DLB therapy.
The arguments document some differences between PDD and DLB.  The Examiner does not dispute some differences between the two conditions in clinical symptoms or pathological features are documented.  Nonetheless, these documented differences do not negate the teachings of Koichi, reflecting the views of at least one of ordinary skill in the art:
in practice, PDD and DLB are difficult to distinguish both symptomatically and pathologically. Furthermore, PD, PDD, and DLB share a common pathological feature of numerous Lewy bodies in the central nervous system and neuronal loss. Since it is thought that the clinical type is different depending on their lesion it is appropriate to consider it as a disease on a series of spectra. Based on this concept, PD, PDD, and DLB have come to be collectively referred to as "Lewy body disease" (emphasis added).
According to Koichi, distinguishing between PDD and DLB is difficult, and they are considered as related (in common is the presence of Lewy bodies, albeit in different parts of the brains) diseases on a series of spectra.  It is clear that Koichi would view these as related diseases.
The Examiner has further consulted another relevant prior art reference, Burn (“Neurology of dementia with Lewy bodies”; 2006; in Dementia with Lewy Bodies and Parkinson’s Disease Dementia; Ed. O’Brien, et al.; Taylor & Francis; London; Chapter 7: 95-105), effective as a rebuttal to arguments (and the Declaration discussed below).  In his chapter, Burn also documents some differences between PD (PDD) and DLB; see summary of Parkinsonian features difference in Table 7.  Starting on p. 99, there is a section entitled “The spectrum of parkinsonism in PD with and without dementia and DLB”.  Burn takes the view that fundamental differences between parkinsonian syndrome associated with DLB and from that seen in PD seems highly improbable, given neuropathological and neurochemical similarities common to both disorders (1st paragraph). Burn also agrees with Koichi, that EPS in PD, PDD and DLB are likely to be in a spectrum, with shift towards greater nondopaminergic motor system involvement through PD to DLB (2nd paragraph).   Differences in progression of parkinsonism in DLB (p. 100, 1st paragraph).  
nd paragraph).  
Burn discusses future therapeutic approaches for the management of parkinsonism associated with DLB should include larger, double-blinded trials of levodopa administration and the exploration of novel nondopaminergic therapies, such as adenosine A2A antagonists.  Drugs acting via nondopaminergic neurotransmitter systems may offer an improved therapeutic index for treatment of motor problems without exacerbating neuropsychiatric problems.  A citation is made to Bara-Jimenez 2003 (“Adenosine A2A receptor antagonist treatment of Parkinson’s disease”, p. 103), which  (101: 3rd paragraph).  
It is noted that Burn also documents differences between PDD (or PD) and DLB, and some differences in responsiveness to levodopa (similar to arguments and the Declaration).  However, in complete opposite fashion of being discouraged from applying a known active compound in one condition to others, Burn explicitly suggests that adenosine A2A antagonists should be explored in therapy of DLB, based on the recognition of adenosine A2A antagonists in PD treatment.  The Examiner suggests that 
The Examiner acknowledges differences in disease characteristics between PD, PDD & DLB based on the references with prior art dates argued. The Examiner concedes there are some differences in responsiveness between some studies of drugs.  However, none of the arguments relate to an adenosine A2A antagonist.  Burn explicitly teaches that compounds with this adenosine A2A antagonist activity should be explored for therapy of DLB, based on recognized therapy of PD.  This is the same type obviousness basis:  In the rejection PD therapy, including PDD treatment, by IC is explicitly taught.  Based on the teaching that PD, PDD and DLB are similar diseases, on a spectrum of diseases, the rejection takes the position that it would have been obvious to extend IC therapy to DLB.  This is a parallel basis to Burn.  
The Examiner considers the arguments to take the position that because there are differences in the three diseases, and differences in responsiveness, somehow extension to DLB is not obvious.  The question is, considering differences between PD, PDD and DLB, is it still obvious to modify treatment of the A2A antagonist, IC, explicitly taught for treating PD and PDD, to also explore treatment of DLB with IC?  The rejection concludes that it is obvious.  Burn supports this rationale by suggesting A2A antagonists being used in therapy of DLB.

the animal model utilized is “capable of confirming a treatment and/or prophylactic effect on alpha-synucleinopathy, for example, Lewy body disease (for example cognitive impairment in Parkinson’s disease, diffuse Lewy body disease, dementia with lewy bodies, movement disorder associated with Lewy body disease and the like) was generated as follows” [0047]
The Examiner’s conclusion is that the specification takes the opposite position from the arguments advanced; i.e., the similarities between different Lewy Body diseases control expectations of efficacy for a given adenosine A2A antagonist active compound.
Regarding Applicant’s argument that there are unexpected results, the advisory action mailed 10/13/2020 addressed this allegation in the Advisory Action:
Applicant alleges there is some unexpected result.  The Examiner has reviewed Experimental Example 3 from the specification.  This experiment does not compare the claimed invention to the closest prior art; i.e., Uesaka treatment of patients with dementia due to Parkinson’s disease with IC.  
     MPEP 176.02(e) indicates:
     An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative 
     No such comparison has been made.  Explanation is required.
     Therefore, the allegation of unexpected results does not comply with the MPEP requirements.
Additionally, the Examiner notes that Experimental Example 3 utilizes an animal model, which does not differentiate between PDD and DLB therapies.    In fact, review of the specification indicates the animal model utilized is “capable of confirming a treatment and/or prophylactic effect on α-synucleinopathy, for example, Lewy body disease (for example cognitive impairment in Parkinson’s disease, diffuse Lewy body disease, dementia with lewy bodies, movement disorder associated with Lewy body disease and the like) was generated as follows” [0047].  Thus, the showing of Experimental Example 3 does not establish any difference between treating PDD or DLB with IC of Uesaka.
The Declaration under 37 CFR 1.132 filed 12/10/2020 is insufficient to overcome the rejection of claim 28 based upon Uesaka, in view of Koichi as set forth in the last Office action because:  Dr. Yamada argues the Examiner’s suggestion that PDD and DLB are “practically same diseases” because they are difficult to distinguish both explicitly suggests that adenosine A2A antagonists, being known for treatment of PD, should be explored for therapy of DLB.
The Declaration reiterates many of the same points already discussed above, attempting to establish Item 13, i.e., that the ordinarily skilled artisan herein understands that PDD differs essentially from DLV in terms of clinical and pathological characteristics and concludes that there is allegedly no suggestion to employ a drug used for treating PDD in the treatment of DLB.  The Examiner disagrees; Dr. Yamada is employed by Kyowa Hakko Kirin Co. Ltd., the Applicant of the instant invention.  As such, he is not a disinterested party; his opinion regarding conclusions is insufficient to control the obviousness determination.
As set forth above, both Koichi and Burn take a completely different view in characterizing similarities (rather than relying on differences) of PD, PDD & DLB as being Lewy body diseases, with difficulties to distinguish both symptomatically and pathologically; and these diseases are on a spectrum (shared characteristics with differences).  While differences are documented, as Burn states, an adenosine A2A receptor antagonist (the activity Uesaka teaches for IC) known in therapy of PD, is explicitly suggested for exploration in DLB, parallel to the basis relied on for 
Furthermore, the instant specification does not describe the differences Dr. Yamada attempts to establish between PDD and DLB.  As pointed out above the instant specification relies on an animal model utilized that is “capable of confirming a treatment and/or prophylactic effect on α-synucleinopathy, for example, Lewy body disease (for example cognitive impairment in Parkinson’s disease, diffuse Lewy body disease, dementia with lewy bodies, movement disorder associated with Lewy body disease and the like) was generated as follows” [0047].  In other words, the same model is used to predict efficacy in PDD and additionally, in DLB.  This clearly disagrees with the arguments of the declaration.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611